Citation Nr: 9900202	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  93-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur with shortening of the left leg 
and knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for osteoarthritis 
of the cervical spine, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for sinusitis with 
nasal septoplasty, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for bilateral heel 
spurs, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of a 
fracture of the left clavicle, currently evaluated as 10 
percent disabling.

7.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to July 
1951 and from November 1961 to October 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  The 
veterans case was remanded to the RO in August 1995, and 
while in a remand status the rating for COPD was increased to 
30 percent.  The RO has returned the case to the Board for 
appellate review.



REMAND

At the outset, the Board notes that, for the reasons to 
follow, it must remand the veterans case for further 
development.  The Board regrets this action as it is aware of 
the delay this will cause in the making of a final decision 
in the veterans case.  In order, however, to ensure fairness 
and full development of the veterans claims, the remand is 
necessary.

The veteran originated his claim for TDIU in 1990.  He was 
afforded a hearing on the issue in November 1991.  At the 
hearing, the veteran gave testimony regarding his various 
service-connected disabilities.  At the conclusion of the 
hearing, the representative argued: (1) that the veterans 
service-connected disabilities ratings be increased; and, (2) 
that the appellant undergo an updated examination of his 
service-connected disabilities.  The representative repeated 
this argument in a VA Form 646 submitted in January 1992.

Thereafter, the RO scheduled examinations for the veteran 
which were conducted in April 1992.  Unfortunately, in an 
April 1992 rating decision the RO denied increased 
evaluations for only the six disabilities listed as issues on 
appeal.  It is not clear from the record why only these six 
issues were adjudicated instead of all service-connected 
disabilities in light of the inextricably intertwined nature 
of the appellants November 1991 claim.  The veterans claim 
for TDIU was also denied.  

In August 1995, the Board remanded the veterans case for 
further development, to include examinations of all of the 
veterans service-connected disabilities.  Accordingly, 
examinations of all of the veterans service-connected 
disabilities were requested.  In June 1996 and December 1997, 
the veteran was afforded several VA examinations to evaluate 
the status of his various disabilities.  The Board notes, 
however, that in its August 1995 remand it did not explicitly 
require an adjudication of entitlement to an increased 
evaluation for all of the veterans service-connected 
disabilities.  Further, at the time of the August 1995 
remand, the United States Court of Veterans Appeals (Court) 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding evaluations of disabilities involving the 
musculoskeletal system, had not been issued and as the 
examinations conducted are not DeLuca compliant further 
development is in order.

The veteran was afforded a pulmonary function test (PFT) in 
December 1997 to evaluate his COPD disability.  The PFT 
reported a Forced Expiratory Volume in one second (FEV1) 
finding of 37 percent of expected value.  The PFT also 
reported a FEV1/Forced Vital Capacity (FVC) ratio expected 
value of 88 percent.  Both values were noted to be outside of 
the normal range and the FEV1 value was further noted to be 
outside the 95 percent confidence interval.  The examiner 
listed the veteran as having a mild obstruction with no 
restriction and normal diffusion.  There was no indication 
made in the report that the PFT was an invalid test.  

In a rating decision dated in March 1998, the veterans 
rating for COPD was increased from 10 percent to 30 percent, 
apparently based on the results of the PFT.  The rating 
criteria for a 30 percent and a 60 percent disability were 
listed but no mention was made of what value was relied upon 
from the veterans December 1997 PFT in order to determine 
the current 30 percent rating.  A review of the current 
rating criteria for COPD shows that an FEV1 value of 37 
percent would meet the criteria for a 100 percent disability, 
while a ratio of FEV-1/FVC of 88 percent would be 
noncompensable.  See 38 C.F.R. § 4.97 (Diagnostic Code 6604) 
(1998).  No mention of the disparity in outcomes was made in 
the March 1998 rating decision.  Further development is 
therefore needed to clarify this discrepancy.

The Board further notes that the regulations used to evaluate 
disabilities of the respiratory system were amended, 
effective October 7, 1996.  However, as noted previously, the 
March 1998 rating decision appears to be based on the revised 
criteria, and it is not clear from the record that the 
veterans 30 percent COPD rating was determined by using the 
prior regulations.  Still, the results of the December 1997 
PFT and the veterans current COPD disability rating need to 
be reevaluated and the basis for the 30 percent rating 
identified, using either the prior or amended regulations.

The August 1995 remand also requested that the veterans 
Vocational and Rehabilitation folder be associated with the 
claims file.  The veterans folder was not, however, 
associated with the file on its return to the Board.  In 
fact, based on information now available it is unclear 
whether a Vocational and Rehabilitation folder exists for the 
veteran.  In this regard, the claims folder contains several 
notations on an Optional Form 41 that alternately state that 
there is no information on a folder, to there is a folder in 
a file cabinet, to there is no folder.  It is important that 
a clear statement, in written form, be made in the claims 
file as to whether or not a Vocational and Rehabilitation 
folder exists or not, and if it does, it must be associated 
with the claims file.  

Also associated with the claims file is a VA outpatient 
treatment record dated in August 1997 that noted the 
veterans past medical history and a number of current 
medical problems.  The entry goes on to say that the veteran 
was to be followed by his private physician due to the 
complexity of the case.  The treatment records of this 
private physician are not, however, of record at this time, 
and they must be obtained and associated with the claims 
file.

Finally, there are several additional issues which while not 
in appellate status nevertheless require further development.  
In this respect, the veteran has filed notices of 
disagreement to the denials of service connection for sleep 
apnea, and for post operative residuals of a coronary artery 
bypass surgery.  Accordingly, a statement of the case 
pertaining to these issues must be issued.  The remanding of 
these issues must not be read as an acceptance of 
jurisdiction over the same by the Board.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return these later two issues 
to the Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105. 

Therefore, in view of the state of the record, further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since August 1995.  After securing 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified which have not been previously 
secured.

2.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of his service-
connected disabilities.  All indicated 
tests and studies should be performed.  
Any laboratory studies ordered should be 
reviewed in the examination report by the 
examiner.  The examiner of the veterans 
respiratory disability must determine if 
the December 1997 PFT is a valid test 
given the disparity in outcomes from the 
values obtained.  If the test is invalid, 
a new PFT must be conducted to adequately 
evaluate the veterans respiratory 
disability.  The claims file must be made 
available to the examiners for review.

With respect to any orthopedic disorder 
the examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  

The examination reports should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to an increased 
evaluation for each of the veterans 
service-connected disabilities and 
readjudicate the issue of entitlement to 
TDIU.  The veteran is notified that he 
must perfect an appeal with respect to 
any new issue adjudicated by the RO that 
is not before the Board at this time if 
he wishes the issue to be included in the 
present appeal.  The RO should then 
consider the claims based on all the 
pertinent evidence of record, and all 
applicable laws and regulations and with 
consideration of the rating criteria in 
effect for the evaluation of respiratory 
disabilities prior to and as of October 
7, 1996, as well as the Courts decision 
in DeLuca with application of 38 C.F.R. 
§§ 4.40 and 4.45.

5.  The RO should issue a statement of 
the case governing the issues of 
entitlement to service connection for 
sleep apnea and coronary artery bypass 
disease. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
  This portion of this remand is issued in light of several recent joint motions for remand approved in similar 
cases by the United States Court of Veterans Appeals, and the desire to avoid similar frivolous litigation in 
this case.
- 2 -
